DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light emitted from the plurality of light emitting elements incident on the plurality of incidence units with the incidence surface allowing incidence of light emitted from each of the plurality of light emitting elements and the first reflection surface laterally reflecting light entered from the incidence surface in a direction away from the optical axis of Claim 1 lines 4-5, Claim 1 lines 10-15, the light emitted from the plurality of emission units with the emission promotion part promoting emission of light being guided inside each of the plurality of emission units and the emission part emitting light that has been guided inside each of the plurality of emission units of Claim 1 lines 7-8 and Claim 1 lines 17-22, the emission promotion part being disposed in a substantially entire surface except for the incidence surface on the rear side of the light flux controlling member of Claim 2 lines 1-3, the emission promotion part being a plurality of recesses of Claim 3 lines 1-2, the emission promotion part being a plurality of protrusions of Claim 3 lines 1-2, the second reflection surface reflecting towards the rear side of the light flux controlling member the light reflected by the first reflection surface of Claim 4 lines 2-3, the light entering into the light flux controlling member from the side surface of the one emission unit from the planar light source of Claim 5 lines 1-3, and the display member of Claim 9 lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2018/0335559).
With regards to Claim 1, Cho discloses a light flux controlling member  (see paragraph 98 and Figures 4b and 9) configured to control a distribution of light emitted from a plurality of light emitting elements disposed on a substrate, the light flux controlling member comprising: a plurality of incidence units (comprising portions [36a,32s,34s,60], see paragraphs 69 and 75 and Figures 4b and 9) configured to allow incidence of the light emitted from the plurality of light emitting elements [20] (see paragraphs 69 and 70 and Figure 4b); and a plurality of emission units (comprising portions [38,50], see paragraphs 71 and 74 and Figure 4b) disposed between the plurality of incidence units [36a,32s,34s,60] in a direction along the substrate [10] (see paragraphs 49 and 98 and Figures 4b and 9), and configured to emit light entered from the plurality of incidence units [36a,32s,34s,60] while guiding the light entered from the plurality of incidence units [36a,32s,34s,60] (see paragraphs 74, 81, 83, and 86 and Figures 4b and 5), wherein each of the plurality of incidence units [36a,32s,34s,60] includes: an incidence surface [32s,36a] disposed on a rear side of the light flux controlling member, and configured to allow incidence of light emitted from each of the plurality of light emitting elements [20] (see paragraphs 68 and 70 and Figure 4b), and a first reflection surface [34s,60] disposed on a front side of the light flux controlling member (see paragraph 75 and Figure 4b), and configured to laterally reflect light entered from the incidence surface [36a,32s], in a direction away from an optical axis of each of the plurality of light emitting elements [20] (see paragraph 75 and Figure 5); wherein each of the plurality of emission units [38,50] includes: an emission promotion part [38] disposed on the rear side of the light flux controlling member, and configured to promote emission of light being guided inside each of the plurality of emission units (see paragraphs 71 and 86 and Figures 4b and 5), and an emission part [50] disposed on a front side of the light flux controlling member, and configured to emit light that has been guided inside each of the plurality of emission units [38,50] (see paragraphs 74 and 83 and Figures 4b and 5); and wherein when light is entered into the light flux controlling member from a side surface of one emission unit of the plurality of emission units, an integrated value of an illuminance on a virtual line in a first region is greater than an integrated value of an illuminance on the virtual line in a second region on a virtual plane disposed immediately above the light flux controlling member and having a plan shape identical to that of the light flux controlling member, the virtual line passing through a first point located immediately above a center of gravity of the light flux controlling member and a second point located immediately above a center of the side surface on the virtual plane, the first region being located on a second point side with respect to the first point, the second region being located on a side opposite to the second point with respect to the first point (the examiner notes that while Cho does not explicitly disclose such an integrated value, Cho does disclose the structure of the light flux controlling member as claimed, which as best understood by the examiner will be capable of providing such an integrated value).

With regards to Claim 3, Cho discloses the light flux controlling member as discussed above with regards to Claim 1.
Cho further discloses the emission promotion part [38] is a plurality of recesses or a plurality of protrusions (see paragraph 71 and Figure 4b).

With regards to Claim 4, Cho discloses the light flux controlling member as discussed above with regards to Claim 1.
Cho further discloses the emission part [50] includes a second reflection surface [50] configured to reflect, toward the rear side of the light flux controlling member, light reflected by the first reflection surface [34s,60] (see paragraph 82 and Figure 5; rays [r11,r12] are first reflected by the first reflection surface [34s,60] and then are substantially reflected by emission part [50] towards the rear side of the light flux controlling member).

With regards to Claim 7, Cho discloses a light emitting device comprising: a plurality of light emitting elements [20] (see paragraph 49 and Figure 9); and the light flux controlling member according to claim 1 (see the above discussion of the disclosure of Cho as pertains to the limitations of the light flux controlling member of Claim 1).

With regards to Claim 8, Cho discloses a surface light source device comprising: a substrate [10] (see paragraph 49 and Figure 4b); a plurality of the light emitting devices according to claim 7 disposed on the substrate [10] (see the above discussion of the disclosure of Cho as pertains to the limitations of the light emitting device of Claim 7) and separated from each other (see paragraphs 52 and 53 and Figure 1b); and a light diffusion plate disposed over the plurality of light emitting device (see paragraph 5).

With regards to Claim 9, Cho discloses a display device comprising: the surface light source device according to claim 8 (see the above discussion of the disclosure of Cho as pertains to the limitations of the surface light source device of Claim 8); and a display member configured to be irradiated with light emitted from the surface light source device (see paragraph 5).

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura et al. (US 2009/0290093).
With regards to Claim 1, Shimura et al. discloses light flux controlling member configured to control a distribution of light emitted from a plurality of light emitting elements disposed on a substrate (see paragraph 64 and Figure 16), the light flux controlling member comprising: a plurality of incidence units (comprising the surface [3d] and the portion of surface [3a] directly above light emitting elements [2] and not including portions [3e], see paragraphs 61 and 62 and Figure 20) configured to allow incidence of the light emitted from the plurality of light emitting elements [2] (see paragraphs 104 and 98 and Figure 20); and a plurality of emission units [3e,3b] disposed between the plurality of incidence units in a direction along the substrate (see Figures 16 and 20), and configured to emit light entered from the plurality of incidence units while guiding the light entered from the plurality of incidence units (see paragraph 94), wherein each of the plurality of incidence units includes: an incidence surface [3a] disposed on a rear side of the light flux controlling member, and configured to allow incidence of light emitted from each of the plurality of light emitting elements [2] (see paragraph 104 and Figure 20), and a first reflection surface [3d] disposed on a front side of the light flux controlling member, and configured to laterally reflect light entered from the incidence surface [3a], in a direction away from an optical axis of each of the plurality of light emitting elements [2] (see paragraph 98 and Figure 20); wherein each of the plurality of emission units [3b,3e] includes: an emission promotion part [3e] disposed on the rear side of the light flux controlling member, and configured to promote emission of light being guided inside each of the plurality of emission units (see paragraph 99 and Figure 20), and an emission part [3b] disposed on a front side of the light flux controlling member, and configured to emit light that has been guided inside each of the plurality of emission units (see paragraph 99 and Figure 20); and wherein when light is entered into the light flux controlling member from a side surface of one emission unit of the plurality of emission units, an integrated value of an illuminance on a virtual line in a first region is greater than an integrated value of an illuminance on the virtual line in a second region on a virtual plane disposed immediately above the light flux controlling member and having a plan shape identical to that of the light flux controlling member, the virtual line passing through a first point located immediately above a center of gravity of the light flux controlling member and a second point located immediately above a center of the side surface on the virtual plane, the first region being located on a second point side with respect to the first point, the second region being located on a side opposite to the second point with respect to the first point (the examiner notes that while Shimura et al. does not explicitly disclose such an integrated value, Shimura et al. does disclose the structure of the light flux controlling member as claimed, which as best understood by the examiner will be capable of providing such an integrated value).

With regards to Claim 2, Shimura et al. discloses the light flux controlling member as discussed above with regards to Claim 1.
Shimura et al. further discloses the emission promotion part [3e] is disposed in a substantially entire surface except for the incidence surface on the rear side of the light flux controlling member (see paragraph 94 and Figure 20).
 
With regards to Claim 5, Shimura et al. discloses the light flux controlling member as discussed above with regards to Claim 1.
Shimura et al. further discloses a light source that enters light into the light flux controlling member from the side surface [3c] of the one emission unit of the plurality of emission units is a planar light source (see paragraph 106 and Figure 20; a surface [3c] adjacent a surface [3c] is substantially planar and for directing light upward and outward and will substantially emit light towards an adjacent surface [3c]) configured to enter the light from at least the side surface between a third point and a fourth point, the third point and the fourth point being points closest to the side surface, from centers of the first reflection surfaces of two incidence units most distant from each other among the plurality of the incidence units disposed along the side surface (see paragraph 77 and Figure 20).

With regards to Claim 6, Shimura et al. discloses the light flux controlling member as discussed above with regards to Claim 5.
Shimura et al. further discloses a light emitting surface [3c] of the planar light source has a shape identical to a shape of the side surface [3c] between the third point and the fourth point where the light enters (see Figures 16 and 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Krijn (US 2008/0335559), which discloses at least a light flux controlling member with a plurality of incidence units having an incidence surface and first reflection surface, and a plurality of emission units including an emission promotion part and emission part and Cheong (US 2011/0249214), which discloses at least a light flux controlling member with a plurality of incidence units having an incidence surface and first reflection surface, and a plurality of emission units including an emission promotion part and emission part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875